Citation Nr: 1625569	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  10-41 940	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial compensable schedular disability rating for the service-connected bilateral hearing loss.

2.  Entitlement to an extraschedular rating for the service-connected bilateral hearing loss.

(The issue of entitlement to vocational rehabilitation benefits under Chapter 31 of Title 38 of the United States Code will be the subject of a separate Board of Veterans' Appeals decision.) 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1973 to March 1977.  These issues originally came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California which, in part, granted service connection for bilateral hearing loss and assigned a noncompensable (zero percent) disability rating, effective December 23, 2008.  

The Veteran testified at a Board videoconference hearing before the undersigned in May 2012.  A transcript of the hearing is of record. 

The Board remanded the case for additional development in March 2013. 

The evidence of record in this appeal consists of both a paper claims file, including the Vocational Rehabilitation file, and an electronic record in VA's paperless claims processing system.  The Board has reviewed both the paper claims file and the electronic record. 

The issue of entitlement to an extraschedular rating is addressed in the REMAND portion of the decision below and that issue is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On the VA audiology examination conducted in March 2009, the Veteran's hearing acuity was level II in the right ear and level III in the left ear.

2.  On the VA audiology examination conducted in April 2010, the Veteran's hearing acuity was level I in the right ear and level I in the left ear.

3.  On the private audiology examination conducted in September 2010, the Veteran's hearing acuity was level I in the right ear and level I in the left ear.

4.  On the VA audiology examination conducted in April 2013, the Veteran's hearing acuity was level I in the right ear and level I in the left ear.


CONCLUSION OF LAW

The criteria for an initial rating in excess of zero percent for the Veteran's service-connected bilateral (right and left ear) hearing loss disability were not met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, Table VI, Table VIA and Table VII, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The Veteran prevails in either event.  However, if the weight of the evidence is against the Veteran's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he is entitled to a compensable rating for his service-connected bilateral hearing loss.  He maintains that he has much difficulty hearing.  The Veteran has reported having difficulty hearing in all environments, to include in a classroom and at home and especially when there is background noise.

I.  Duty to Notify and Assist

VA's duty to notify and assist claimants in substantiating their claims for VA benefits has been codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  

The Veteran's appeal arises from his disagreement with the initial rating assigned following the grant of service connection.  The Court has held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated - it has been proven, thereby rendering notice under 38 U.S.C.A. § 5103(a) no longer required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, VA treatment records have been associated with the claims file and the evidence of record includes a private audiometric examination report dated in September 2010.  

The Veteran provided testimony at a Board videoconference hearing held in May 2010.  The United States Court of Appeals for Veterans Claims has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the Veteran's hearing the issues were identified, including the evidence needed to substantiate a higher initial rating.  There was a discussion of possible evidence that could substantiate the appeal, and the discussion lead to the prior remand.


The Veteran was also afforded VA audiometric examinations in March 2009, April 2010, and April 2013.  

A medical opinion is adequate when it is based upon consideration of a veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "rating of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The VA audiometric examinations were conducted by medical professionals, and the associated reports reflect review of the Veteran's hearing loss history.  The examinations included reports of the Veteran's symptoms for the claimed disability and demonstrated objective ratings.  The VA examiners were able to assess and record the condition of the Veteran's hearing loss disability in each ear.

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of a veteran's hearing impairment disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Apr. 24, 2007); see also 38 C.F.R. § 4.10, 4.85(a) (2015).

In this case, the VA examiners conducting the March 2009, April 2010, and April 2013, VA examinations noted the effects on the Veteran's daily life included his complaints of difficulty communicating with family and in social situations and difficulty communicating with people in all types of environments, including classrooms and noisy environments.  Thus, the examination reports did include information concerning how the Veteran's hearing impairment affected his daily functioning.  Further, the Veteran was given the opportunity to provide additional evidence through his lay statements and those of third parties.

The Board finds that the VA audiometric examination reports are sufficiently detailed with recorded history, impact on employment and daily life, and clinical findings.  In addition, it is not shown that any examination report was in any way incorrectly prepared or that any VA examiner failed to address the applicable schedular criteria.  Therefore, the Board concludes that the Veteran was afforded an adequate examination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

A remand from the Board or from the United States Court of Appeals for Veterans Claims confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, pursuant to the Board remand issued in March 2013, VA treatment records were obtained and added to the evidence of record.  The Veteran was afforded a VA examination (audiometric).  Therefore, substantial compliance has been achieved.

Furthermore, the Veteran was informed about the kind of evidence that was required and the kinds of assistance VA would provide, and he was supplied with the text of 38 C.F.R. § 3.159.  He did not provide any information to VA concerning available relevant treatment records that he wanted the RO to obtain for him that were not obtained.  He had previously been given more than one year in which to submit evidence after the RO gave him notification of his rights under the pertinent statute and regulations.

The Veteran was provided with notice as to the medical evidence needed for increased ratings for hearing loss, as well as the assistance VA would provide.  Therefore, there is no duty to assist that was unmet and the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183.

II.  The Merits of the Claim

The law provides that disability ratings are determined by the application of a schedule of ratings that is based upon an average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether they were raised by the Veteran or not, and the entire history of the veteran's disability in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In the rating of service-connected disabilities, the entire recorded history, including medical and industrial history, is considered so that a report of a rating examination, and the evidence as a whole, may yield a current rating which accurately reflects all elements of disability, including the effects on ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  In this case the evidence reviewed includes the Veteran's VA treatment records dated between September 2009 and April 2013; the reports of the VA audiometric examinations conducted in March 2009, April 2010, and April 2013; a September 2010 Private audiogram; and testimony and various written statements submitted by the Veteran, his representative and third parties.

The Veteran is appealing the initial rating that was assigned.  As such, VA must consider whether staged ratings are warranted for any periods since the effective date of service connection when the disability was more severe than at others.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Service connection for right and left (bilateral) sensorineural hearing loss was established by an April 2009 rating decision, effective as of December 23, 2008; an initial rating of zero percent was assigned for the Veteran's hearing loss.  The Veteran contends that his bilateral hearing loss disability at issue in this case has been more severely disabling than reflected by the noncompensable rating.

The severity of a hearing loss disability is determined by comparison of audiometric test results with specific criteria set forth at 38 C.F.R. § 4.85.  Under 38 C.F.R. § 4.85(a), an examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations are to be conducted without the use of hearing aids.  

Ratings of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000 and 4000 hertz, or Hz (cycles per second).  The Schedule allows for such audiometric test results to be translated into a numeric designation ranging from level I, for essentially normal acuity, to level XI, for profound deafness, in order to evaluate the degree of disability from bilateral service-connected defective hearing.

Exceptional patterns of hearing impairment allow for assignment of the Roman numeral designation through the use of Table VI or an alternate table, Table VIA, whichever is more beneficial to the Veteran.  38 C.F.R. § 4.86.  This applies to two patterns.  In both patterns each ear is to be evaluated separately.  Id.  The first pattern is where the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 dB or more.  38 C.F.R. § 4.86(a).  The second pattern is where the pure tone threshold is 30 decibels or less at 1000 Hz and 70 dB or more at 2000 Hz.  Id.  If the second pattern exists, the Roman numeral will be elevated to the next higher numeral.  Id.

The Veteran was afforded a VA audiology examination in March 2009.  He complained of general difficulty understanding conversational speech, especially in the presence of background noise.  The examination included audiometric testing and the resulting pure tone thresholds, in decibels, were as follows:







HERTZ



1000
2000
3000
4000
Average
RIGHT
20
25
45
80
43
LEFT
20
10
55
65
38

Speech audiometry (Maryland CNC) revealed speech recognition ability of 84 percent in the right ear and 76 percent in the left ear.  Using Tables VI and VII pursuant to 38 C.F.R. § 4.85, these findings result in a corresponding designation of Level II hearing acuity in the right ear and Level III in the left ear.  Such findings result in a noncompensable disability rating.

The Veteran was afforded another VA audiology examination in April 2010.  The Veteran complained of not being able to hear what people were saying in noisy environments.  The examination included audiometric testing and the resulting pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
15
35
80
35
LEFT
10
10
55
80
39

Speech audiometry (Maryland CNC) revealed speech recognition ability of 100 percent in the right ear and 100 percent in the left ear.  Using Tables VI and VII pursuant to 38 C.F.R. § 4.85, these findings result in a corresponding designation of Level I hearing acuity in the right ear and Level I in the left ear.  Such findings result in a zero percent disability rating.

The Veteran has submitted a private audiogram generated in September 2010.  The resulting pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
15
55
85
44
LEFT
15
10
60
75
40

Speech audiometry was performed, but it is unknown whether it was Maryland CNC testing.  Due to this, these private testing results are not adequate for adjudication purposes.  However, the Board does note that the results of speech recognition ability of 96 percent in the right ear and 96 percent in the left ear are similar to the April 2010 VA audiometric results and the same as the VA audiometric results of April 2013, and, assuming arguendo, that Maryland CNC testing was done, these findings would result in a corresponding designation of Level I hearing acuity in the right ear and Level I in the left ear when using Tables VI and VII pursuant to 38 C.F.R. § 4.85.  

The Veteran was afforded another VA audiology examination in April 2013; the examiner reviewed the claims file.  The Veteran complained that his hearing loss caused difficulty in all environments but especially at home.  He also reported difficulty hearing in a classroom environment and he said that he felt socially withdrawn and embarrassed that he could not understand in normal conversational situations.  The examination included audiometric testing and the resulting pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
5
50
0
16
LEFT
10
5
70
80
41

Speech audiometry (Maryland CNC) revealed speech recognition ability of 96 percent in the right ear and 96 percent in the left ear.  Using Tables VI and VII pursuant to 38 C.F.R. § 4.85, these findings result in a corresponding designation of Level I hearing acuity in the right ear and Level I in the left ear.  Such findings result in a zero percent disability rating.

None of the audiogram test results of record showed an exceptional pattern of hearing as set forth in 38 C.F.R. § 4.86.  This is so because not all puretone thresholds were 55 decibels or more, and because the threshold at 2000 Hz was less than 70 decibels in each ear.  38 C.F.R. § 4.86.

VA treatment records dated between 2009 and 2013 reveal that he was seen for a hearing aid fitting in November 2010.  However, he stated that he did not think that he would wear the hearing aids.

The Board is aware of the Veteran's contentions concerning his difficulty with hearing, and has considered those contentions.  However, the objective clinical evidence of record does not support a compensable schedular rating for his bilateral hearing loss.  The assignment of schedular disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric ratings are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The schedular ratings are intended to make proper allowance for improvement by hearing aids.  38 C.F.R. § 4.86.

Under Diagnostic Code 6100, a zero percent rating is assigned where hearing is at Level II for one ear and Level III for the other.  A zero percent rating is also assigned where hearing is at Level I for one ear and Level I for the other and where hearing is at Level IV for one ear and Level I for the other.  Under the pertinent regulations, a zero percent rating is yielded by each one of audiometric examination results of record as discussed above.  The requirements of 38 C.F.R. § 4.85 set out the numeric levels of impairment required for each disability rating, and those requirements are mandatory.  The Board must accordingly find that the preponderance of the evidence is against the Veteran's claim for an initial compensable rating for his bilateral hearing loss disability. 

The Board acknowledges that the Veteran, in advancing this appeal, believes that his hearing loss disability deficits have been more severe than the assigned schedular disability rating reflects.  Medical evidence is generally required to probatively address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes.  However, the Court has repeatedly indicated that lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, supra.  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).

The Board has carefully considered the Veteran's contentions.  In this case, however, the competent medical evidence offering the specialized determinations pertinent to the schedular rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the hearing loss disability on appeal.  The lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the bilateral hearing loss.  The clinical assessments of record are considered persuasive as to the Veteran's schedular degree of impairment due to hearing loss, since they consider the overall industrial impairment due to this service-connected condition.  

The preponderance of the most probative evidence is against the assignment of a higher (compensable) schedular rating for the bilateral hearing loss disability.  The findings needed for the next higher schedular rating for the hearing loss disability are not currently demonstrated.  Since the preponderance of the evidence is against an allowance of a compensable rating for the hearing loss disability under the schedular criteria, the benefit-of-the-doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b).  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

In light of the holding of the Court in Hart, the Board has considered whether the Veteran is entitled to a "staged" rating for his hearing loss.  As reflected in the decision above, the Board has not found variation in his symptomatology or clinical findings that would warrant the assignment of any staged rating for the bilateral hearing loss since service connection was granted.  Based upon the record, the Board finds that at no time during the claim/appellate period has the bilateral hearing loss claim on appeal been more disabling than as currently rated.

Notwithstanding the above discussion, an increased rating for the bilateral hearing loss disability could be granted if it were demonstrated that that particular disability presented such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  Given the Veteran's complaints, the Board addresses whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) in the REMAND section below.  


ORDER

An initial schedular rating in excess of zero percent for the service-connected bilateral hearing loss is denied.


REMAND

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 20, 4.27.  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b).  

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

Pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran also may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where rating of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.

The Veteran has submitted statements to the effect that he is unable to function because he cannot understand conversational speech in the presence of background noise, including in a construction site setting, in a classroom setting and at home.  Therefore, the record reasonably raises the question of whether the Veteran's hearing loss disability has markedly interfered with his employment pursuant to 38 C.F.R. § 3.321(b)(1).  In addition, the Veteran has reported an inability to work in noisy environments because the service-connected tinnitus impairs his hearing.

The Board may not assign an extraschedular rating in the first instance, but must leave that initial determination to the Under Secretary for Benefits or the Director of the Compensation & Pension Service.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (recognizing that "the [Board] is not authorized to assign an extraschedular rating in the first instance under 38 C.F.R. § 3.321(b)" or 38 C.F.R. § 4.16(b)).  The Board may, however, consider and adjudicate the issue of whether the RO should refer such a matter to appropriate personnel for extraschedular consideration pursuant to the procedures of 38 C.F.R. § 3.321(b)(1) and further may determine, after an initial review by the authorities pursuant to 38 C.F.R. § 3.321(b)(1), the propriety of assigning an extraschedular rating.  Here, the AOJ has not substantively considered the question of whether an extraschedular rating is warranted based upon the combined effects of the Veteran's service-connected hearing loss and tinnitus and, in particular, with respect to the application of Johnson.  Therefore, remand for consideration of referral to the Director of the Compensation and Pension Service for extraschedular rating is necessary.

To ensure that VA has met its duty to assist and to afford full procedural due process, the case is REMANDED for the following: 

1.  Refer the Veteran's case to the Director of the Compensation and Pension Service or Under Secretary for Benefits for adjudication of entitlement to a higher initial rating for bilateral hearing loss disability on an extraschedular basis.  38 C.F.R. § 3.321(b)(1).

2.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, the case should be returned to the Board, if in order.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


